Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Baldini United States Patent 9,715,663 hereinafter B.
In regard to claims 1, 8,14
B discloses a computing device comprising:
a processor; and a storage device storing a set of instructions, wherein an execution of the set of instructions by the processor configures the computing device to perform acts comprising: receiving information regarding an application implemented by one or more microservices; for each microservice of the application, determining a microservice performance metric based on a performance prediction model for the microservice; and
outputting an application performance metric for the application based on the microservice performance metrics determined for the one or more microservices of the application. (end of Column 10 & Column 11)
In regard to claims 2, 9, 15
B discloses the computing device of claim 1, wherein the received information regarding the application comprises a source code, one or more configurations, one or more design documents, and one or more runtime measurements. (Column 11; Lines 1-7)
In regard to claims 3, 10, 16
B discloses the computing device of claim 1, wherein the performance prediction model of a particular microservice is trained to produce a set of performance metrics when presented with a call path through the microservice. (Column 5; Lines 53-63)
In regard to claims 4, 11, 17
B discloses the computing device of claim 3, wherein the call path is represented by a graph embedding vector having dimensions that correspond to a structure of the particular microservice. (Column 8; Lines 44-50)
In regard to claims 5, 12, 18
B discloses the computing device of claim 4, wherein the call path corresponds to an invocation of an application program interface of the particular microservice. (Column 7; Lines 1-5)
In regard to claims 6, 12, 19
B discloses the computing device of claim 1, wherein the performance prediction model of a particular microservice is trained by multiple training sets that correspond to different call paths through the particular microservice and runtime measurements. (Column 5; Lines 54-64)
In regard to claims 7, 13, 20
B discloses the computing device of claim 1, wherein each microservice is a program configured to operate across multiple computing devices and individually scalable to consume resources based on static configurations or dynamic conditions. (Column 5; Lines 34-50)
                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner